Title: From Thomas Jefferson to James Ogilvie, 22 August 1807
From: Jefferson, Thomas
To: Ogilvie, James


                        
                            Dear Sir
                     
                            Monticello Aug. 22. 07.
                        
                        Your letter of the 12th. has been longer unanswered than could have been excused by any thing but the
                            incessant pressure of business on me which does not admit of delay. I have recieved great pleasure from it’s perusal, &
                            especially from that part of it which gives me so favorable & so feeling a picture of the character of my grandson, of
                            his capacities, dispositions & conduct. the interest I feel in his future course & happiness, could certainly not be
                            exceeded were I his immediate parent.   I agree with you that the languages, Latin & French especially, form an important
                            groundwork for the pursuits proposed for him at Philadelphia. for were I to state the branches of science which ought to
                            enter into his education & the order of engaging in them, it would be thus.
                  I. the languages.
                  II. Botany, Natural history, Anatomy, History. cotemporaneously at Philadelphia
                  III. Nat. Philosophy, Chemistry, Mathematics, Fine arts, to be carried on cotemporaneously in our own country. the circumstances which, on a consultation between mr Randolph and myself, led to the proposition of sending him immediately to Philadelphia were in the first place your expectation of leaving the neighborhood, and next, that I shall be at Washington still another year, within 48. hours of Philadelphia, & in such close & daily communication with it as to render my attentions to him almost as immediate as if I were on the spot. to these was added that his age is secure as yet from the dangerous seductions and the avocations of society incident to large cities. on the other hand we were sensible how much his progress in the sciences proposed for him would be facilitated by a better possession of the languages (Latin & French) in which the books most essential in these sciences are written. thus balanced in our opinions, your judgment in favor of the latter course, gives to it a preponderance to which we yield with perfect satisfaction. it is therefore determined that he shall avail himself of your kind attentions another year to strengthen the foundation so important to his views in going to Philadelphia.
                        
                        I salute you with great friendship & respect.
                        
                            Th: Jefferson
                     
                        
                    